Case 2:85-cv-04544-DMG-AGR Document 788-1 Filed 05/15/20 Page 1 of 12 Page ID
                                 #:37512


                           UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

 JENNY LISETTE FLORES, et. al.,                  )       Case No.: CV 85-4544-DMG
                                                 )
        Plaintiffs,                              )
                                                 )
 v.                                              )
                                                 )
 WILLIAM BARR, Attorney General of the           )
 United States, et al.,                          )
                                                 )
        Defendants.                              )
                                                 )


                         MAY 2020 INTERIM REPORT
               OF JUVENILE COORDINATOR DEANE DOUGHERTY
           SUBMITTED BY IMMIGRATION AND CUSTOMS ENFORCEMENT

        As required by the Court in its order issued on April 24, 2020, (Order) U.S. Immigration

 and Customs Enforcement (ICE) Juvenile Coordinator Deane Dougherty is submitting the

 following interim report describing ICE’s efforts to expedite, make and record individualized

 custody determinations and redeterminations of Class Members at ICE’s Family Residential

 Centers (FRCs) and providing a census of those Class Members remaining at the FRCs longer

 than 20 days. In addition, this report provides an update on the status of implementation of

 COVID-19 guidances, to include the description of any new or modified policies and/or

 practices designed to identify and protect minors who are at a heightened risk of serious illness

 or death should they contract COVID-19.

        Due to the constantly evolving nature of the COVID-19 crisis, and the frequency of

 custody and discharge determinations, the information in this report is current and accurate as of

 the time of signature, or for the reported data, as of the date or time noted in conjunction with the

 information provided.



                                                     1
Case 2:85-cv-04544-DMG-AGR Document 788-1 Filed 05/15/20 Page 2 of 12 Page ID
                                 #:37513


 Making and Recording Individualized Custody (Re)determinations and Census of Minors
 at FRCs
       Class Members, whether processed for removal proceedings under section 240 of the

 Immigration and Nationality Act (INA) or expedited removal pursuant to section 235 of the INA,

 are reviewed for release during intake at an FRC. Officers review each Class Member’s case

 individually and are directed to exercise their discretion in determining whether parole is

 appropriate on a case-by-case basis. The criteria set forth in INA § 212(d)(5) (urgent

 humanitarian reasons or significant public benefit), 8 C.F.R. § 212.5(b) (also requiring that alien

 be “neither a security risk nor risk of absconding”), and paragraph 14 of the Flores Settlement

 Agreement (FSA) (assessing whether detention is required to secure the minor’s timely

 appearance before ICE or the immigration court, or to ensure the minor’s safety or that of others)

 are used when making parole decisions for Class Members. Officers are directed to conduct

 parole determinations during intake, every 90 days thereafter, and when new pertinent

 information is received.

        I understand that in compliance with subsections (1) and (4)(b)(i) (reporting requirement)

 of section VI of the Court’s April 24, 2020, Order, ICE has (re)reviewed, for release to suitable

 custodians, the cases of all Class Members currently housed at an FRC, or secure juvenile

 facility, under the applicable parole authority, regardless of whether there was new pertinent

 information since the last parole custody determination. In order to best ensure that the reporting

 included more information about any parole determinations, officers at FRCs were instructed to

 conduct new parole determinations for all minors held in ICE custody. These determinations

 occurred the week of May 10, 2020. These reviews were conducted consistent with the existing

 parole review process in order to “make every effort to promptly and safely release Class

 Members who have suitable custodians . . . absent a specific and individualized determination



                                                  2
Case 2:85-cv-04544-DMG-AGR Document 788-1 Filed 05/15/20 Page 3 of 12 Page ID
                                 #:37514


 that they are a flight risk or danger to themselves or others, or a proper waiver of Flores rights,”

 and included all Class Members (“including those categorized as ‘MPP,’ participants in class

 litigation, ‘pending IJ hearing/decision’ or ‘pending USCIS response’”). Order pp. 18 and 20-

 21. As part of this determination, officers inquired about possible sponsors in the United States

 for the Class Members and considered parole factors speaking to flight risk and danger

 including, but not limited to, the ability to establish identity; the presentation of a valid address in

 the United States for purposes of residence; the existence of a final order of removal; the

 presence of activity contrary to U.S. national security interests, activity giving rise to concerns of

 public safety or danger to the community, disciplinary infractions or incidents, or other criminal

 or detention history; prior immigration history; ties to the community; and other exceptional,

 overriding factors. The forms used for these reviews were the same parole worksheet forms that

 have been used for this purpose since 2017, and no additional forms were presented or used.

 Officers did not ask any parent to waive his or her Flores rights while conducting this parole

 review, and no parent requested a waiver of Flores rights during this process. All responses were

 recorded in Exhibit A, attached.

         Pursuant to the reporting requirements of subsection 4(b)(i) of section IV of the Court’s

 April 24, 2020, Order, the census of minors remaining in custody at FRCs longer than 20 days,

 and the specific reason(s) therefore, is attached as Exhibit A. As of Friday, May 15, 2020, there

 are a total of 185 Class Members at ICE FRCs. On a weekly basis, ICE collects information on

 Class Members who have been at an FRC for longer than 20 days. The information collected

 includes the number of days the Class Member has been at an FRC, as well as the reason why the

 Class Member was not released in 20 days. This process of collecting information for census

 purposes is distinct from the inquiry discussed in the prior paragraph addressing when parole is



                                                    3
Case 2:85-cv-04544-DMG-AGR Document 788-1 Filed 05/15/20 Page 4 of 12 Page ID
                                 #:37515


 appropriate. This report is monitored by Juvenile and Family Residential Management Unit staff

 who review the lists on a weekly basis.

 Status of ICE’s Implementation of COVID-19 Guidances

         The health and safety of individuals in ICE’s care is one of the agency’s highest

 priorities, and the agency is taking and continues to take steps to detect and mitigate the spread

 of COVID-19 throughout its detention facility network, including its FRCs. On April 10, 2020,

 ICE Enforcement and Removal Operations (ERO) issued its COVID-19 Pandemic Response

 Requirements (PRR), which sets forth specific mandatory requirements for all facilities housing

 ICE detainees, including FRCs, designed to mitigate the risk to the safety and well-being of

 individuals at the facilities due to COVID-19. The ERO PRR builds upon the U.S. Centers for

 Disease Control and Prevention (CDC) guidance for correctional and detention facilities.1 Due

 to the evolving nature of the COVID-19 situation, the ERO PRR may be revised as deemed

 necessary.

         The timeline of the operational changes made by the FRCs in order to mitigate the

 introduction into, and spread of COVID-19 in, the facilities as recommended in the CDC

 guidance, or mandated by the ERO PRR and any applicable state- or county-specific COVID-19

 directives, was previously detailed in multiple declarations submitted to this Court. I have

 confirmed that the measures described in those declarations are still in effect. One modification

 to operations at the Berks FRC began on May 8, 2020, when the legal visitation hours were

 updated, and attorneys were provided the ability to conduct legal video calls with their clients.

 Report of ICE Facilities Holding Minors and Number of COVID-19 Cases




 1
  https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-
 detention.html.

                                                       4
Case 2:85-cv-04544-DMG-AGR Document 788-1 Filed 05/15/20 Page 5 of 12 Page ID
                                 #:37516


        ICE has continued to closely monitor, cohort, quarantine, and isolate residents as needed,

 and as described in previous declarations filed with this Court. In accordance with the ERO PRR,

 all confirmed and suspected COVID-19 cases are reported to the local ERO Field Office Director

 (or designee), Field Medical Coordinator, and local health department immediately. As of

 Thursday, May 14, 2020, no residents or staff members have tested positive for COVID-19 at the

 three ICE FRCs. One staff member at the South Texas FRC (STFRC) tested positive for

 COVID-19 while on a detail to a non-immigration facility in January 2020. That staff member

 was not at the STFRC at the time of diagnosis nor during the time of illness. The employee has

 since been medically cleared and returned to work at the STFRC. As of Thursday, May 14,

 2020, no residents or staff members have tested positive for COVID-19 at the two secure

 juvenile facilities housing minors under paragraph 21A of the FSA, NORCOR Juvenile

 Detention Center and Cowlitz County Juvenile Detention Center.

 Additional Policies and Practices Aimed at Identifying and Protecting Minors from
 COVID-19

        Beginning in late March 2020, the FRCs began identifying residents with certain medical

 conditions that place the resident at a higher risk for serious illness or death from COVID-19 and

 promptly reviewed those cases to determine whether release was appropriate. The identification

 and review of cases involving individuals who medical professionals identify as high-risk

 remains ongoing, and is in accordance with current CDC and ICE guidance, as well as compliant

 with the April 20, 2020, nationwide preliminary injunction issued by the U.S. District Court for

 the Central District of California in Fraihat v. ICE, --- F. Supp. 3d ---, 2020 WL 1932570 (Apr.

 20, 2020).

        As Juvenile Coordinator I will continue to monitor any guidance and developments

 related to the COVID-19 to ensure the latest practices are implemented at facilities.

                                                  5
Case 2:85-cv-04544-DMG-AGR Document 788-1 Filed 05/15/20 Page 6 of 12 Page ID
                                 #:37517


 Signed on this 15th day of May 2020




 Deane Dougherty
 Juvenile Coordinator




                                       6
  Case 2:85-cv-04544-DMG-AGR Document 788-1 Filed 05/15/20 Page 7 of 12 Page ID
                                   #:37518


ERO Custody Management Division
Detained Juveniles Re: Flores Parole Review 5/15/2020
The following document was created based on ICE Integrated Decision Support (IIDS)
IIDS is a data warehouse that contains dynamic data extracts from the Enforcement Integrated Database (EID).
Source: IIDS data as of 05/11/2020; EID data through 05/09/2020.

DETLOC CODE Count of Alien File Number
BEFAMPA                                6
COWJVWA                                3
KRNRCTX                              56
NOJUVOR                                2
STFRCTX                             122
Total                               189

DETLOC CODE      FACILITY NAME
BEFAMPA          BERKS COUNTY FAMILY SHELTER
COWJVWA          COWLITZ COUNTY JUVENILE
KRNRCTX          KARNES COUNTY RESIDENTIAL CENTER
NOJUVOR          NORTHERN OREGON JUVENILE DETENTION
STFRCTX          SOUTH TEXAS FAMILY RESIDENTIAL CENTER
         Case 2:85-cv-04544-DMG-AGR Document 788-1 Filed 05/15/20 Page 8 of 12 Page ID
                                          #:37519

DETLOC   Alien File Number Family Name   Given Name   Citizenship Country Code Book In Date Birth Date   Final Order Date   Parole Granted (Y/N)   Parole Denial Reason #1 (Dropdown)   Parole Denial Reason #2 (Dropdown)   Parole Denial Reason #3 (Dropdown)   Parole Denial Reason #4 (Dropdown)   Parole Denial Reason #5 (Dropdown)   Additional Details/ Other
                                                                               3/18/2020                 4/8/2020           No                     Flight Risk                          Final Order/Stay                     Parent Does Not wish to Separate     Other                                Select                               Purposefully evaded U.S. Immigration Controls
                                                                               3/18/2020                 4/8/2020           No                     Flight Risk                          Final Order/Stay                     Parent Does Not wish to Separate     Other                                Select                               Purposefully evaded U.S. Immigration Controls
                                                                               3/18/2020                 4/8/2020           No                     Flight Risk                          Final Order/Stay                     Parent Does Not wish to Separate     Select                               Select
 E                                                                             3/11/2020                 3/24/2020          No                     Flight Risk                          Final Order/Stay                     Parent Does Not wish to Separate     Other                                Select                               Purposefully evaded U.S. Immigration Controls
                                                                               3/11/2020                 3/24/2020          No                     Flight Risk                          Final Order/Stay                     Parent Does Not wish to Separate     Other                                Select                               Purposefully evaded U.S. Immigration Controls
                                                                               3/15/2020                                    No                     Flight Risk                          Final Order/Stay                     Parent Does Not wish to Separate     Other                                Select                               Prior Absentia Order
         Case 2:85-cv-04544-DMG-AGR Document 788-1 Filed 05/15/20 Page 9 of 12 Page ID
                                          #:37520

DETLOC   Alien File Number Family Name   Given Name   Citizenship Country Code Book In Date Birth Date   Final Order Date   Parole Granted (Y/N) Parole Denial Reason #1 (Dropdown) Parole Denial Reason #2 (Dropdown) Parole Denial Reason #3 (Dropdown) Parole Denial Reason #4 (Dropdown) Parole Denial Reason #5 (Dropdown) Additional Details/ Other

                                                                                                                                                                                                                                                                                                                                  Circumstances
                                                                                                                                                                                                                                                                                                                                  Surrounding Detention:
                                                                                                                                                                                                                                                                                                                                  On March 01, 2017, the
                                                                                                                                                                                                                                                                                                                                  subject was arrested by
                                                                                                                                                                                                                                                                                                                                  the Frederick Police
                                                                                                                                                                                                                                                                                                                                  Department on a Grand
                                                                                                                                                                                                                                                                                                                                  Jury Indictment Circuit
                                                                                                                                                                                                                                                                                                                                  Court Arrest Warrant for
                                                                                                                                                                                                                                                                                                                                  the charges of Conspiracy
                                                                                                                                                                                                                                                                                                                                  First Degree Murder,
                                                                                                                                                                                                                                                                                                                                  Assault First Degree,
                                                                                                                                                                                                                                                                                                                                  Conspiracy Assault First
                                                                                                                                                                                                                                                                                                                                  Degree, Assault Second
                                                                              6/3/2019                                      No                  Flight Risk                         USCIS/IJ Review                    Other                               Select                             Select
                                                                                                                                                                                                                                                                                                                                  Degree, Reckless
                                                                                                                                                                                                                                                                                                                                  Endangerment, Dangerous
                                                                                                                                                                                                                                                                                                                                  Weapon: Wear and Carry
                                                                                                                                                                                                                                                                                                                                  with Intent to Injure, and
                                                                                                                                                                                                                                                                                                                                  Participate Criminal Gang.
                                                                                                                                                                                                                                                                                                                                  On January 22, 2018, the
                                                                                                                                                                                                                                                                                                                                  subject’s criminal case was
                                                                                                                                                                                                                                                                                                                                  remanded to the Juvenile
                                                                                                                                                                                                                                                                                                                                  Court. The subject was
                                                                                                                                                                                                                                                                                                                                  determined delinquent of
                                                                                                                                                                                                                                                                                                                                  1st Degree Assault and
                                                                                                                                                                                                                                                                                                                                  Use of a Weapon.


                                                                                                                                                                                                                                                                                                                                  Circumstances
                                                                                                                                                                                                                                                                                                                                  Surrounding Detention:
                                                                                                                                                                                                                                                                                                                                  On July 9, 2018, the Harris
                                                                                                                                                                                                                                                                                                                                  County 314th Juvenile
                                                                                                                                                                                                                                                                                                                                  District Court in Houston,
                                                                                                                                                                                                                                                                                                                                  TX convicted subject for
                                                                                                                                                                                                                                                                                                                                  the offenses of
                                                                                                                                                                                                                                                                                                                                  Aggravated
                                                                                                                                                                                                                                                                                                                                  Robbery/displaying
                                                                              11/22/2019                                    No                  Flight Risk                         USCIS/IJ Review                    Other                               Select                             Select
                                                                                                                                                                                                                                                                                                                                  weapon/serious bodily
                                                                                                                                                                                                                                                                                                                                  injury and Retaliation.
                                                                                                                                                                                                                                                                                                                                  She was sentenced to 18
                                                                                                                                                                                                                                                                                                                                  months. On November
                                                                                                                                                                                                                                                                                                                                  22, 2019,
                                                                                                                                                                                                                                                                                                                                               in Brownsville,
                                                                                                                                                                                                                                                                                                                                  TX released subject to ICE
                                                                                                                                                                                                                                                                                                                                  ERO pursuant to the
                                                                                                                                                                                                                                                                                                                                  detainer.
                                                                                                                                                                                                                                                                                                                                  Circumstances
                                                                                                                                                                                                                                                                                                                                  Surrounding Detention:
                                                                                                                                                                                                                                                                                                                                  On September 21, 2019,
                                                                                                                                                                                                                                                                                                                                                      was
                                                                                                                                                                                                                                                                                                                                  arrested by ICE/ERO
                                                                                                                                                                                                                                                                                                                                  Baltimore after
                                                                                                                                                                                                                                                                                                                                  attempting to “retrieve
                                                                                                                                                                                                                                                                                                                                  what he dropped”, which
                                                                                                                                                                                                                                                                                                                                              tated was a
                                                                              9/28/2019                                     No                  Flight Risk                         USCIS/IJ Review                    Other                               Select                             Select
                                                                                                                                                                                                                                                                                                                                  knife.            initially
                                                                                                                                                                                                                                                                                                                                  told the officer that he
                                                                                                                                                                                                                                                                                                                                  was going to retrieve a
                                                                                                                                                                                                                                                                                                                                  passport to provide to the
                                                                                                                                                                                                                                                                                                                                  officer as identification.
                                                                                                                                                                                                                                                                                                                                  However, no passport was
                                                                                                                                                                                                                                                                                                                                  recovered. Saravia change
                                                                                                                                                                                                                                                                                                                                  in custody status was
                                                                                                                                                                                                                                                                                                                                  denied.
    Case 2:85-cv-04544-DMG-AGR Document 788-1 Filed 05/15/20 Page 10 of 12 Page ID
                                     #:37521
         Alien File
DETLOC   Number       Family Name   Given Name   Citizenship Country Code Book In Date Birth Date   Final Order Date   Parole Granted (Y/N)   Parole Denial Reason #1 (Dropdown)   Parole Denial Reason #2 (Dropdown)   Parole Denial Reason #3 (Dropdown)   Parole Denial Reason #4 (Dropdown)   Parole Denial Reason #5 (Dropdown) Additional Details/ Other
                                                                          3/5/2020                  5/1/2020           No                     Parent Does Not wish to Separate     Flight Risk                          Final Order/Pending Removal          Select                               Select
                                                                          5/7/2020                                     No                     Parent Does Not wish to Separate     Flight Risk                          Final Order/Pending Removal          Select                               Select
                                                                          5/7/2020                                     No                     Parent Does Not wish to Separate     Flight Risk                          Final Order/Pending Removal          Select                               Select
                                                                          2/24/2020                 4/8/2020           No                     Parent Does Not wish to Separate     Flight Risk                          Final Order/Pending Removal          Select                               Select
                                                                          2/16/2020                 3/9/2020           No                     Parent Does Not wish to Separate     Flight Risk                          Final Order/Pending Removal          Select                               Select
                                                                          4/1/2020                  8/28/2019          No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                          3/12/2020                                    No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                          2/23/2020                                    No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                          2/23/2020                                    No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                          2/24/2020                                    No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                          2/24/2020                                    No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                          2/24/2020                 2/22/2020          No                     Parent Does Not wish to Separate     Flight Risk                          Final Order/Pending Removal          Select                               Select
                                                                          2/21/2020                                    No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                          2/21/2020                                    No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                          2/27/2020                                    No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                          2/29/2020                 4/28/2020          No                     Parent Does Not wish to Separate     Flight Risk                          Final Order/Pending Removal          Select                               Select
                                                                          2/29/2020                 4/28/2020          No                     Parent Does Not wish to Separate     Flight Risk                          Final Order/Pending Removal          Select                               Select
                                                                          3/5/2020                                     No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                          3/5/2020                                     No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                          3/5/2020                                     No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                          3/12/2020                                    No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                          3/27/2020                 9/26/2019          No                     Parent Does Not wish to Separate     Flight Risk                          Final Order/Pending Removal          Select                               Select
                                                                          2/12/2020                 1/22/2020          No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                          2/24/2020                 4/16/2020          No                     Parent Does Not wish to Separate     Flight Risk                          Final Order/Pending Removal          Select                               Select
                                                                          2/24/2020                 4/16/2020          No                     Parent Does Not wish to Separate     Flight Risk                          Final Order/Pending Removal          Select                               Select
                                                                          3/5/2020                                     No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                          3/10/2020                 4/15/2020          No                     Parent Does Not wish to Separate     Flight Risk                          Final Order/Pending Removal          Select                               Select
                                                                          3/10/2020                 4/15/2020          No                     Parent Does Not wish to Separate     Flight Risk                          Final Order/Pending Removal          Select                               Select
                                                                          2/19/2020                                    No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                          3/9/2020                                     No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                          3/26/2020                 4/15/2020          No                     Parent Does Not wish to Separate     Flight Risk                          Final Order/Pending Removal          Select                               Select
                                                                          3/26/2020                 4/15/2020          No                     Parent Does Not wish to Separate     Flight Risk                          Final Order/Pending Removal          Select                               Select

                                                                         3/26/2020                  4/24/2020          No                     Parent Does Not wish to Separate     Flight Risk                          Final Order/Pending Removal          Select                               Select
                                                                         3/26/2020                                     No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                         3/26/2020                  4/17/2020          No                     Parent Does Not wish to Separate     Flight Risk                          Final Order/Pending Removal          Select                               Select
                                                                         3/26/2020                  4/22/2020          No                     Parent Does Not wish to Separate     Flight Risk                          Final Order/Pending Removal          Select                               Select
                                                                         3/29/2020                                     No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                         3/15/2020                                     No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select

                                                                         2/22/2020                                     No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                         2/22/2020                                     No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                         2/22/2020                                     No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                         2/28/2020                                     No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                         4/11/2020                                     No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                         4/11/2020                                     No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                         4/13/2020                                     No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                         4/13/2020                                     No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                         3/10/2020                  8/6/2019           No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                         4/13/2020                  4/30/2020          No                     Parent Does Not wish to Separate     Flight Risk                          Final Order/Pending Removal          Select                               Select
                                                                         2/19/2020                                     No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                         2/26/2020                                     No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
                                                                                                                                                                                                                                                                                                                                      new case, NTA Issued,
                                                                                                                                                                                                                                                                                                                                      FAMU will be considered
                                                                         5/5/2020                                      No                     Parent Does Not wish to Separate     Flight Risk                          Other                                Select                               Select
                                                                                                                                                                                                                                                                                                                                      for Parole together,
                                                                                                                                                                                                                                                                                                                                      review pending
                                                                                                                                                                                                                                                                                                                                      new case, NTA Issued,
                                                                                                                                                                                                                                                                                                                                      FAMU will be considered
                                                                         5/8/2020                                      No                     Parent Does Not wish to Separate     Flight Risk                          Other                                Select                               Select
                                                                                                                                                                                                                                                                                                                                      for Parole together,
                                                                                                                                                                                                                                                                                                                                      review pending
                                                                                                                                                                                                                                                                                                                                      new case, NTA Issued,
                                                                                                                                                                                                                                                                                                                                      FAMU will be considered
                                                                         5/8/2020                                      No                     Parent Does Not wish to Separate     Flight Risk                          Other                                Select                               Select
                                                                                                                                                                                                                                                                                                                                      for Parole together,
                                                                                                                                                                                                                                                                                                                                      review pending
                                                                                                                                                                                                                                                                                                                                      new case, NTA Issued,
                                                                                                                                                                                                                                                                                                                                      FAMU will be considered
                                                                         5/8/2020                                      No                     Parent Does Not wish to Separate     Flight Risk                          Other                                Select                               Select
                                                                                                                                                                                                                                                                                                                                      for Parole together,
                                                                                                                                                                                                                                                                                                                                      review pending
                                                                                                                                                                                                                                                                                                                                      new case, NTA Issued,
                                                                                                                                                                                                                                                                                                                                      FAMU will be considered
                                                                         5/8/2020                                      No                     Parent Does Not wish to Separate     Flight Risk                          Other                                Select                               Select
                                                                                                                                                                                                                                                                                                                                      for Parole together,
                                                                                                                                                                                                                                                                                                                                      review pending
                                                                         5/8/2020                                      No                     Parent Does Not wish to Separate     Flight Risk                          USCIS/IJ Review                      Select                               Select
    Case 2:85-cv-04544-DMG-AGR Document 788-1 Filed 05/15/20 Page 11 of 12 Page ID
                                     #:37522

DETLOC   Alien File Number Family Name   Given Name   Citizenship Country Code Book In Date Birth Date   Final Order Date   Parole Granted (Y/N) Parole Denial Reason #1 (Dropdown) Parole Denial Reason #2 (Dropdown) Parole Denial Reason #3 (Dropdown) Parole Denial Reason #4 (Dropdown) Parole Denial Reason #5 (Dropdown) Additional Details/ Other
                                                                                                                                                                                                                                                                                                                                Circumstances
                                                                                                                                                                                                                                                                                                                                Surrounding Detention:
                                                                                                                                                                                                                                                                                                                                On November 6, 2017, the
                                                                                                                                                                                                                                                                                                                                Harris County 314th
                                                                                                                                                                                                                                                                                                                                Juvenile District Court in
                                                                                                                                                                                                                                                                                                                                Houston, TX convicted
                                                                                                                                                                                                                                                                                                                                subject for the offense of
                                                                                                                                                                                                                                                                                                                                Burglary of a vehicle and
                                                                                                                                                                                                                                                                                                                                sentenced him to 12
                                                                                                                                                                                                                                                                                                                                months. On June 26,
                                                                                                                                                                                                                                                                                                                                2019, the Harris County
                                                                                                                                                                                                                                                                                                                                314th Juvenile District
                                                                                                                                                                                                                                                                                                                                Court in Houston, TX
                                                                                                                                                                                                                                                                                                                                convicted subject for the
                                                                              1/30/2020                  10/13/2017         No                   Flight Risk                        Final Order/Pending Removal        Select                             Select                             Select                             offenses of Accident
                                                                                                                                                                                                                                                                                                                                Involving Damage to
                                                                                                                                                                                                                                                                                                                                Vehicle, Unauthorized
                                                                                                                                                                                                                                                                                                                                Use of a Vehicle and
                                                                                                                                                                                                                                                                                                                                Evading Arrest with
                                                                                                                                                                                                                                                                                                                                Vehicle. Subject was
                                                                                                                                                                                                                                                                                                                                sentenced to 12 months.
                                                                                                                                                                                                                                                                                                                                On December 14, 2019,
                                                                                                                                                                                                                                                                                                                                the Harris County
                                                                                                                                                                                                                                                                                                                                Constable’s Office,
                                                                                                                                                                                                                                                                                                                                Precinct 7, Houston, TX
                                                                                                                                                                                                                                                                                                                                arrested subject for the
                                                                                                                                                                                                                                                                                                                                offense of Assault Cause
                                                                                                                                                                                                                                                                                                                                Bodily Injury. Subject
                                                                                                                                                                                                                                                                                                                                bonded out of custody
                                                                                                                                                                                                                                                                                                                                Circumstances
                                                                                                                                                                                                                                                                                                                                Surrounding Detention:
                                                                                                                                                                                                                                                                                                                                ERO encountered
                                                                                                                                                                                                                                                                                                                                        born in BRAZIL on
                                                                                                                                                                                                                                                                                                                                12/24/2002 (17 yrs. Old).
                                                                              5/8/2020                                      No                   Flight Risk                        Other                              Select                             Select                             Select                                    was arrested by
                                                                                                                                                                                                                                                                                                                                Cobb County School
                                                                                                                                                                                                                                                                                                                                District Police Department
                                                                                                                                                                                                                                                                                                                                on 3/4/2020 at
                                                                                                                                                                                                                                                                                                                                approximately 1430 hrs.
                                                                                                                                                                                                                                                                                                                                for Terrorist threats (F).
     Case 2:85-cv-04544-DMG-AGR Document 788-1 Filed 05/15/20 Page 12 of 12 Page ID
                                      #:37523

DETLOC   Alien File Number Family Name   Given Name   Citizenship Country Code Book In Date Birth Date   Final Order Date   Parole Granted (Y/N)   Parole Denial Reason #1 (Dropdown)        Parole Denial Reason #2 (Dropdown)        Parole Denial Reason #3 (Dropdown)   Parole Denial Reason #4 (Dropdown)   Parole Denial Reason #5 (Dropdown)   Additional Details/ Other
                                                                               10/19/2019                  10/17/2019       No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal- Plaintiff MMV vs BARR
                                                                               3/27/2020                    3/13/2020       No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal- Plaintiff MMV vs BARR
                                                                               10/6/2019                   10/17/2019       No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal- Plaintiff MMV vs BARR
                                                                               10/8/2019                    12/3/2019       No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal- Plaintiff MMV vs BARR
                                                                               10/8/2019                  12/11/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal- Plaintiff MMV vs BARR
                                                                               10/5/2019                    11/14/2019      No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal- Plaintiff MMV vs BARR
                                                                               10/6/2019                   11/21/2019       No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal- Plaintiff MMV vs BARR
                                                                               1/27/2020                    2/3/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal-Plaintiff ABB vs MORGAN
                                                                               2/6/2020                        NO           Yes                    N/A (For Cases Where Parole Is Granted)   N/A (For Cases Where Parole Is Granted)   Select                               Select                               Select                               IJO Vacated -Received by ICE ERO 5/14/2020
                                                                               2/8/2020                   12/19/2019        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Select                               Select                               Select                               Removal Mission Cancelled by IAO-Pending New Removal Date
                                                                               1/23/2020                   2/10/2020        No                     Parent Does Not wish to Separate          Parent Does Not wish to Separate          Select                               Select                               Select                               IJO Vacated -Received by ICE ERO 5/14/2020
                                                                               1/23/2020                   2/10/2020        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Select                               Select                               Select                               IJO Vacated -Received by ICE ERO 5/14/2020
                                                                               2/9/2020                        NO           Yes                    N/A (For Cases Where Parole Is Granted)   N/A (For Cases Where Parole Is Granted)   Select                               Select                               Select                               IJ Vacate Order 2/21/20-Order Received by ICE 5/14/20
                                                                               2/9/2020                        NO           Yes                    N/A (For Cases Where Parole Is Granted)   N/A (For Cases Where Parole Is Granted)   Select                               Select                               Select                               IJ Vacate Order 2/21/20-Order Received by ICE 5/14/20
                                                                               2/18/2020                    3/6/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal-Plaintiff ABB vs MORGAN
                                                                               2/18/2020                    3/6/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal-Plaintiff ABB vs MORGAN
                                                                               2/18/2020                    3/6/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal-Plaintiff ABB vs MORGAN
                                                                               2/18/2020                    3/6/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal-Plaintiff ABB vs MORGAN
                                                                               3/11/2020     /                 NO           No                     USCIS/IJ Review                           Parent Does Not wish to Separate          Select                               Select                               Select                               As of April 9, 2020 IJO is still pending/Email sent to EOIR 5/14/20
                                                                               3/11/2020                       NO           No                     USCIS/IJ Review                           Parent Does Not wish to Separate          Select                               Select                               Select                               As of April 9, 2020 IJO is still pending/Email sent to EOIR 5/14/20
                                                                               3/5/2020                    3/25/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal- Plaintiff MMV vs BARR
                                                                               3/5/2020                    3/25/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal- Plaintiff MMV vs BARR
                                                                               9/28/2019                   11/19/2019       No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal- Plaintiff MMV vs BARR
                                                                               9/28/2019                   11/19/2019       No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal- Plaintiff MMV vs BARR
                                                                               10/5/2019                   9/30/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal- Plaintiff MMV vs BARR
                                                                               9/26/2019                    10/08/2019      No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal- Plaintiff MMV vs BARR
                                                                               5/3/2020                        NO           No                     USCIS/IJ Review                           Parent Does Not wish to Separate          Select                               Select                               Select                               Claimed Fear-Triggered w/USCIS on 5/4/2020
                                                                               8/22/2019                   9/30/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal- Plaintiff MMV vs BARR
                                                                               8/22/2019                   9/12/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal- Plaintiff MMV vs BARR
                                 -                                             8/22/2019                   9/18/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal- Plaintiff MMV vs BARR
                                                                               8/22/2019                   9/26/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal- Plaintiff MMV vs BARR
                                                                               8/27/2019                   9/18/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal- Plaintiff MMV vs BARR
                                                                               9/18/2019                  10/17/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal- Plaintiff MMV vs BARR
                                                                               9/18/2019                   11/4/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select                               Stay of Removal- Plaintiff MMV vs BARR
                                                                               9/18/2019                   11/4/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               9/18/2019                   11/4/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               2/27/2020                   2/19/2020        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               2/6/2020                    1/30/2020        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               1/31/2020                   2/19/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               2/5/2020                        NO           No                     Other                                     Parent Does Not wish to Separate          Select                               Select                               Select                               Pending IJ Vacated Order
                                                                               1/18/2020                    2/7/2020        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               1/19/2020                    2/5/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               1/19/2020                    2/5/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               1/19/2020                    2/5/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               2/16/2020                    3/3/2020        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               3/4/2020                     4/1/2020        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               2/28/2020                   3/20/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               3/4/2020                    3/26/2020        No                     USCIS/IJ Review                           Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               3/7/2020                    3/25/2020        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               9/23/2019                   11/13/2019       No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               9/23/2019                   11/13/2019       No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               9/23/2019                   11/13/2019       No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               9/3/2019                     9/23/2019       No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               9/11/2019                    10/3/2019       No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               8/27/2019                   9/30/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               8/27/2019                   9/18/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               8/27/2019                   9/23/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               8/27/2019                   9/30/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               8/31/2019                   12/12/2019       No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                     -                                         2/14/2020                   1/28/2020        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Select                               Select                               Select
                                     -                                         2/14/2020                   1/28/2020        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               8/31/2019                   10/3/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               8/31/2019                   10/3/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               9/1/2019                   10/17/2019        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               8/16/2019                   9/18/2019        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               8/29/2019                   9/18/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               8/29/2019                  10/17/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               8/30/2019                  10/23/2019        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               8/30/2019                   9/23/2019        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               12/17/2019                   9/30/2019       No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               8/27/2019                   10/17/2019       No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               8/29/2019                    9/19/2019       No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               8/27/2019                   8/26/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Select                               Select                               Select
                                                                               8/30/2019                   9/19/2019        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               8/30/2019                   9/19/2019        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               8/29/2019                   9/18/2019        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               9/14/2019                   9/30/2019        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               9/16/2019                   11/4/2019        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               9/14/2019                   9/30/2019        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               9/14/2019                   10/3/2019        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               8/30/2019                   9/23/2019        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               9/1/2019                    9/18/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Other                                Select                               Select                               Subject part of Litigation MMV v. BARR
                                                                               8/30/2019                  10/18/2019        No                     Final Order/Stay                          Parent Does Not wish to Separate          Other                                Other                                Select                               Subject part of Litigation MMV v. BARR
                                                                               10/15/2019                   1/8/2020        Yes                    N/A (For Cases Where Parole Is Granted)   N/A (For Cases Where Parole Is Granted)   Select                               Select                               Select
                                                                               4/28/2020                   11/14/2019       No                     USCIS/IJ Review                           Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               10/9/2019                    12/3/2019       No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               1/25/2020                   2/14/2020        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               1/23/2020                    2/6/2020        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Flight Risk                          Other                                Other                                Pending TD and Removal Date
                                                                               1/23/2020                    2/6/2020        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               2/5/2020                    2/21/2020        No                     N/A (For Cases Where Parole Is Granted)   Select                                    Select                               Select                               Select                               IJ vacated decision pending NTA
                                                                               9/11/2019                  10/17/2019        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               9/10/2019                   9/30/2019        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               9/10/2019                   9/30/2019        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               9/11/2019                   10/3/2019        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               9/11/2019                  10/17/2019        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               4/24/2020                    3/2/2020        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Flight Risk                          Select                               Select                               Removal Set for 06/2020
                                                                               2/24/2020                   2/23/2020        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Other                                Other                                Other                                Subject part of Litigation MMV v. BARR
                                                                               4/2/2020                    3/11/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               4/2/2020                    3/11/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               4/2/2020                    3/11/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               4/2/2020                    3/11/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               3/8/2020                    3/26/2020        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               3/8/2020                    3/26/2020        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               4/4/2020                    5/23/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               4/4/2020                    5/23/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               4/4/2020                    3/26/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               4/4/2020                    5/20/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               4/4/2020                    3/25/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               4/4/2020                    3/25/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               4/2/2020                    3/17/2020        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               4/2/2020                    3/17/2020        No                     Final Order/Pending Removal               Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               5/4/2020                        NO           No                     USCIS/IJ Review                           Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               5/4/2020                        NO           No                     USCIS/IJ Review                           Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               5/4/2020                        NO           No                     USCIS/IJ Review                           Other                                     Other                                Other                                Other                                Pending Travel Itinerary
                                                                               5/6/2020                        NO           No                     Other                                     Parent Does Not wish to Separate          Select                               Select                               Select                               Pending IJ Vacated Order
                                                                               4/9/2020                     4/6/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               4/9/2020                     4/6/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               4/9/2020                     4/2/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               4/9/2020                    3/26/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               4/9/2020                    3/26/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               4/9/2020                    3/30/2020        No                     Final Order/Stay                          Parent Does Not wish to Separate          Flight Risk                          Select                               Select
                                                                               4/23/2020                       NO           Yes                    N/A (For Cases Where Parole Is Granted)   N/A (For Cases Where Parole Is Granted)   Select                               Select                               Select                               Pending Travel Itinerary
